MILLER, Circuit Justice,
orally delivering his .iudgment, held:
1. That the plea of the statute of limitations was sufficient in point of form.
2. That the plea was good in substance; in other words, the two years limitation in the bankrupt act applies to suits by assignees to collect the debts and assets of the estate, as well as to suits relating to specific property.
3. Whether the cause of action accrued until the second assessment (the one in suit) was made by the bankruptcy court, is a question which does not legitimately arise on the demurrer to the plea of the statute of limitations. Demurrer to the plea of the statute of limitations overruled.
It was also held by Mr. Justice MILLER (the circuit judge concurring), on a demuri'er to the petition in another case, that assignees in bankruptcy, under the bankrupt act as amended June 22d, 1874 [IS Stat. 178], if not before, may sue in the circuit courts of the Knifed States to collect assets and debts due the estate, without reference to the amount claimed; that the limitation of $500 in the act of March 3d, 1875 [18 Stat. 470], as to the general jurisdiction of the circuit courts, does not apply to such suits.